
	

113 S296 IS: Uniting American Families Act of 2013
U.S. Senate
2013-02-13
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		113th CONGRESS
		1st Session
		S. 296
		IN THE SENATE OF THE UNITED STATES
		
			February 13, 2013
			Mr. Leahy (for himself,
			 Ms. Collins, Mr. Schumer, Ms.
			 Klobuchar, Mr. Blumenthal,
			 and Ms. Baldwin) introduced the following
			 bill; which was read twice and referred to the
			 Committee on the
			 Judiciary
		
		A BILL
		To amend the Immigration and Nationality Act to eliminate
		  discrimination in the immigration laws by permitting permanent partners of
		  United States citizens and lawful permanent residents to obtain lawful
		  permanent resident status in the same manner as spouses of citizens and lawful
		  permanent residents and to penalize immigration fraud in connection with
		  permanent partnerships.
	
	
		1.Short title; amendments to
			 Immigration and Nationality Act; table
			 of contents
			(a)Short
			 titleThis Act may be cited
			 as the Uniting American Families Act
			 of 2013.
			(b)Amendments to
			 Immigration and Nationality
			 ActExcept as otherwise specifically provided in this
			 Act, if an amendment or repeal is expressed as the amendment or repeal of a
			 section or other provision, the reference shall be considered to be made to
			 that section or provision in the Immigration and
			 Nationality Act (8 U.S.C. 1101 et seq.).
			(c)Table of
			 contentsThe table of contents for this Act is as follows:
				
					Sec. 1. Short title; amendments to
				Immigration and Nationality Act; table
				of contents.
					Sec. 2. Definitions of permanent partner and permanent
				partnership.
					Sec. 3. Worldwide level of immigration.
					Sec. 4. Numerical limitations on individual foreign
				states.
					Sec. 5. Allocation of immigrant visas.
					Sec. 6. Procedure for granting immigrant status.
					Sec. 7. Annual admission of refugees and admission of emergency
				situation refugees.
					Sec. 8. Asylum.
					Sec. 9. Adjustment of status of refugees.
					Sec. 10. Inadmissible aliens.
					Sec. 11. Nonimmigrant status for permanent partners awaiting
				the availability of an immigrant visa.
					Sec. 12. Conditional permanent resident status for certain
				alien spouses, permanent partners, and sons and daughters.
					Sec. 13. Conditional permanent resident status for certain
				alien entrepreneurs, spouses, permanent partners, and children.
					Sec. 14. Deportable aliens.
					Sec. 15. Removal proceedings.
					Sec. 16. Cancellation of removal; adjustment of
				status.
					Sec. 17. Adjustment of status of nonimmigrant to that of person
				admitted for permanent residence.
					Sec. 18. Application of criminal penalties for
				misrepresentation and concealment of facts regarding permanent
				partnerships.
					Sec. 19. Requirements as to residence, good moral character,
				attachment to the principles of the Constitution.
					Sec. 20. Naturalization for permanent partners of
				citizens.
					Sec. 21. Application of family unity provisions to permanent
				partners of certain LIFE Act beneficiaries.
					Sec. 22. Application to Cuban Adjustment Act.
				
			2.Definitions of
			 permanent partner and permanent partnershipSection 101(a) (8 U.S.C. 1101(a)) is
			 amended—
			(1)in paragraph
			 (15)(K)(ii), by inserting or permanent partnership after
			 marriage; and
			(2)by adding at the
			 end the following:
				
					(52)The term
				permanent partner means an individual 18 years of age or older
				who—
						(A)is in a committed,
				intimate relationship with another individual 18 years of age or older in which
				both individuals intend a lifelong commitment;
						(B)is financially
				interdependent with that other individual;
						(C)is not married to,
				or in a permanent partnership with, any individual other than that other
				individual;
						(D)is unable to
				contract with that other individual a marriage cognizable under this Act;
				and
						(E)is not a first,
				second, or third degree blood relation of that other individual.
						(53)The term
				permanent partnership means the relationship that exists between 2
				permanent
				partners.
					.
			3.Worldwide level
			 of immigrationSection
			 201(b)(2)(A)(i) (8 U.S.C. 1151(b)(2)(A)(i)) is amended—
			(1)by striking
			 spouse each place it appears and inserting spouse or
			 permanent partner;
			(2)by
			 striking spouses and inserting spouse, permanent
			 partner,;
			(3)by inserting
			 (or, in the case of a permanent partnership, whose permanent partnership
			 was not terminated) after was not legally separated from the
			 citizen; and
			(4)by striking
			 remarries. and inserting remarries or enters a permanent
			 partnership with another person..
			4.Numerical
			 limitations on individual foreign states
			(a)Per country
			 levelsSection 202(a)(4) (8 U.S.C. 1152(a)(4)) is amended—
				(1)in
			 the paragraph heading, by inserting , permanent partners, after
			 spouses;
				(2)in the heading of
			 subparagraph (A), by inserting , permanent partners, after
			 spouses; and
				(3)in the heading of subparagraph (C), by
			 striking and
			 daughters inserting without permanent partners and unmarried
			 daughters without permanent partners.
				(b)Rules for
			 chargeabilitySection 202(b)(2) (8 U.S.C. 1152(b)(2)) is
			 amended—
				(1)by
			 striking his spouse and inserting his or her spouse or
			 permanent partner;
				(2)by striking
			 such spouse each place it appears and inserting such
			 spouse or permanent partner; and
				(3)by inserting
			 or permanent partners after husband and
			 wife.
				5.Allocation of
			 immigrant visas
			(a)Preference
			 allocation for family members of permanent resident
			 aliensSection 203(a)(2) (8 U.S.C. 1153(a)(2)) is amended—
				(1)by striking the
			 paragraph heading and inserting the following:
					
						(2)Spouses,
				permanent partners, unmarried sons without permanent partners, and unmarried
				daughters without permanent partners of permanent resident
				aliens
						;
				(2)in subparagraph
			 (A), by inserting , permanent partners, after
			 spouses; and
				(3)in subparagraph (B), by striking or
			 unmarried daughters and inserting without permanent partners or
			 the unmarried daughters without permanent partners.
				(b)Preference
			 allocation for sons and daughters of citizensSection 203(a)(3)
			 (8 U.S.C. 1153(a)(3)) is amended—
				(1)by striking the
			 paragraph heading and inserting the following:
					
						(2)Married sons
				and daughters of citizens and sons and daughters with permanent partners of
				citizens
						;
				and
				(2)by
			 inserting , or sons or daughters with permanent partners, after
			 daughters.
				(c)Employment
			 creationSection 203(b)(5)(A)(ii) (8 U.S.C. 1153(b)(5)(A)(ii)) is
			 amended by inserting permanent partner, after
			 spouse,.
			(d)Treatment of
			 family membersSection 203(d) (8 U.S.C. 1153(d)) is
			 amended—
				(1)by inserting
			 or permanent partner after section 101(b)(1);
			 and
				(2)by inserting
			 , permanent partner, after the spouse.
				6.Procedure for
			 granting immigrant status
			(a)Classification
			 petitionsSection 204(a)(1) (8 U.S.C. 1154(a)(1)) is
			 amended—
				(1)in subparagraph
			 (A)—
					(A)in clause (ii),
			 by inserting or permanent partner after
			 spouse;
					(B)in clause
			 (iii)—
						(i)by
			 inserting or permanent partner after spouse each
			 place it appears; and
						(ii)in
			 subclause (I), by inserting or permanent partnership after
			 marriage each place it appears;
						(C)in clause (v)(I),
			 by inserting permanent partner, after is the
			 spouse,; and
					(D)in clause
			 (vi)—
						(i)by
			 inserting or termination of the permanent partnership after
			 divorce; and
						(ii)by
			 inserting , permanent partner, after spouse;
			 and
						(2)in subparagraph
			 (B)—
					(A)by inserting
			 or permanent partner after spouse each place it
			 appears; and
					(B)in clause
			 (ii)—
						(i)in
			 subclause (I)(aa), by inserting or permanent partnership after
			 marriage;
						(ii)in
			 subclause (I)(bb), by inserting or permanent partnership after
			 marriage the first place it appears; and
						(iii)in
			 subclause (II)(aa), by inserting (or the termination of the permanent
			 partnership) after termination of the marriage.
						(b)Immigration fraud
			 preventionSection 204(c) (8 U.S.C. 1154(c)) is amended—
				(1)by
			 inserting or permanent partner after spouse each
			 place it appears; and
				(2)by inserting
			 or permanent partnership after marriage each
			 place it appears.
				7.Annual admission
			 of refugees and admission of emergency situation refugeesSection 207(c) (8 U.S.C. 1157(c)) is
			 amended—
			(1)in
			 paragraph (2)—
				(A)by inserting
			 , permanent partner, after spouse each place it
			 appears; and
				(B)by inserting
			 , permanent partner’s, after spouse’s; and
				(2)in paragraph (4),
			 by inserting , permanent partner, after
			 spouse.
			8.AsylumSection 208(b)(3) (8 U.S.C. 1158(b)(3)) is
			 amended—
			(1)in
			 the paragraph heading, by inserting , permanent partner, after
			 spouse; and
			(2)in subparagraph
			 (A), by inserting , permanent partner, after
			 spouse.
			9.Adjustment of
			 status of refugeesSection
			 209(b)(3) (8 U.S.C. 1159(b)(3)) is amended by inserting , permanent
			 partner, after spouse.
		10.Inadmissible
			 aliens
			(a)Classes of
			 aliens ineligible for visas or admissionSection 212(a) (8 U.S.C.
			 1182(a)) is amended—
				(1)in paragraph
			 (3)(D)(iv), by inserting permanent partner, after
			 spouse,;
				(2)in paragraph
			 (4)(C)(i)(I), by inserting , permanent partner, after
			 spouse;
				(3)in paragraph
			 (6)(E)(ii), by inserting permanent partner, after
			 spouse,; and
				(4)in paragraph
			 (9)(B)(v), by inserting , permanent partner, after
			 spouse.
				(b)WaiversSection
			 212(d) (8 U.S.C. 1182(d)) is amended—
				(1)in paragraph (11),
			 by inserting permanent partner, after spouse,;
			 and
				(2)in
			 paragraph (12), by inserting , permanent partner, after
			 spouse.
				(c)Waivers of
			 inadmissibility on health-Related groundsSection 212(g)(1)(A) (8
			 U.S.C. 1182(g)(1)(A)) is amended by inserting , permanent
			 partner, after spouse.
			(d)Waivers of
			 inadmissibility on criminal and related groundsSection
			 212(h)(1)(B) (8 U.S.C. 1182(h)(1)(B)) is amended by inserting permanent
			 partner, after spouse,.
			(e)Waiver of
			 inadmissibility for misrepresentationSection 212(i)(1) (8 U.S.C.
			 1182(i)(1)) is amended by inserting permanent partner, after
			 spouse,.
			11.Nonimmigrant
			 status for permanent partners awaiting the availability of an immigrant
			 visaSection 214(r) (8 U.S.C.
			 1184(r)) is amended—
			(1)in
			 paragraph (1), by inserting or permanent partner after
			 spouse; and
			(2)in paragraph (2),
			 by inserting or permanent partnership after
			 marriage each place it appears.
			12.Conditional
			 permanent resident status for certain alien spouses, permanent partners, and
			 sons and daughters
			(a)Section
			 heading
				(1)In
			 generalThe heading for section 216 (8 U.S.C. 1186a) is amended
			 by striking and
			 sons and inserting ,
			 permanent partners,
			 sons,.
				(2)Clerical
			 amendmentThe table of contents is amended by amending the item
			 relating to section 216 to read as follows:
					
						
							Sec. 216. Conditional permanent resident
				status for certain alien spouses, permanent partners, sons, and
				daughters.
						
						.
				(b)In
			 generalSection 216(a) (8 U.S.C. 1186a(a)) is amended—
				(1)in paragraph (1),
			 by inserting or permanent partner after spouse;
			 and
				(2)in paragraph
			 (2)—
					(A)in subparagraph
			 (A), by inserting or permanent partner after
			 spouse;
					(B)in subparagraph
			 (B), by inserting permanent partner, after
			 spouse,; and
					(C)in subparagraph
			 (C), by inserting permanent partner, after
			 spouse,.
					(c)Termination of
			 status if finding that qualifying marriage improperSection
			 216(b) (8 U.S.C. 1186a(b)) is amended—
				(1)in the subsection
			 heading, by inserting or
			 permanent partnership after marriage; and
				(2)in paragraph
			 (1)(A)—
					(A)by inserting
			 or permanent partnership after marriage;
			 and
					(B)in clause
			 (ii)—
						(i)by
			 inserting or has ceased to satisfy the criteria for being considered a
			 permanent partnership under this Act, after terminated,;
			 and
						(ii)by
			 inserting or permanent partner after
			 spouse.
						(d)Requirements of
			 timely petition and interview for removal of conditionSection
			 216(c) (8 U.S.C. 1186a(c)) is amended—
				(1)in paragraphs (1),
			 (2)(A)(ii), (3)(A)(ii), (3)(C), (4)(B), and (4)(C), by inserting or
			 permanent partner after spouse each place it appears;
			 and
				(2)in paragraph
			 (3)(A), (3)(D), (4)(B), and (4)(C), by inserting or permanent
			 partnership after marriage each place it appears.
				(e)Contents of
			 petitionSection 216(d)(1) (8 U.S.C. 1186a(d)(1)) is
			 amended—
				(1)in
			 subparagraph (A)—
					(A)in the heading,
			 by inserting or
			 permanent partnership after marriage;
					(B)in clause
			 (i)—
						(i)by
			 inserting or permanent partnership after
			 marriage;
						(ii)in
			 subclause (I), by inserting before the comma at the end , or is a
			 permanent partnership recognized under this Act; and
						(iii)in subclause
			 (II)—
							(I)by inserting
			 or has not ceased to satisfy the criteria for being considered a
			 permanent partnership under this Act, after terminated,;
			 and
							(II)by inserting
			 or permanent partner after spouse; and
							(C)in clause (ii), by
			 inserting or permanent partner after spouse;
			 and
					(2)in
			 subparagraph (B)(i)—
					(A)by inserting
			 or permanent partnership after marriage;
			 and
					(B)by inserting
			 or permanent partner after spouse.
					(f)DefinitionsSection
			 216(g) (8 U.S.C. 1186a(g)) is amended—
				(1)in
			 paragraph (1)—
					(A)by inserting
			 or permanent partner after spouse each place it
			 appears; and
					(B)by inserting
			 or permanent partnership after marriage each
			 place it appears;
					(2)in
			 paragraph (2), by inserting or permanent partnership after
			 marriage;
				(3)in paragraph (3),
			 by inserting or permanent partnership after
			 marriage; and
				(4)in paragraph
			 (4)—
					(A)by inserting
			 or permanent partner after spouse each place it
			 appears; and
					(B)by inserting
			 or permanent partnership after marriage.
					13.Conditional
			 permanent resident status for certain alien entrepreneurs, spouses, permanent
			 partners, and children
			(a)In
			 generalSection 216A (8 U.S.C. 1186b) is amended—
				(1)in the section
			 heading, by inserting , permanent partners, after
			 spouses; and
				(2)in paragraphs
			 (1), (2)(A), (2)(B), and (2)(C), by inserting or permanent
			 partner after spouse each place it appears.
				(b)Termination of
			 status if finding that qualifying entrepreneurship
			 improperSection 216A(b)(1) (8 U.S.C. 1186b(b)(1)) is amended by
			 inserting or permanent partner after spouse in
			 the matter following subparagraph (C).
			(c)Requirements of
			 timely petition and interview for removal of conditionSection
			 216A(c) (8 U.S.C. 1186b(c)) is amended, in paragraphs (1), (2)(A)(ii), and
			 (3)(C), by inserting or permanent partner after
			 spouse.
			(d)DefinitionsSection
			 216A(f)(2) (8 U.S.C. 1186b(f)(2)) is amended by inserting or permanent
			 partner after spouse each place it appears.
			(e)Clerical
			 amendmentThe table of contents is amended by amending the item
			 relating to section 216A to read as follows:
				
					
						Sec. 216A. Conditional permanent resident
				status for certain alien entrepreneurs, spouses, permanent partners, and
				children.
					
					.
			14.Deportable
			 aliensSection
			 237(a)(1) (8 U.S.C. 1227(a)(1)) is
			 amended—
			(1)in
			 subparagraph (D)(i), by inserting or permanent partners after
			 spouses each place it appears;
			(2)in subparagraphs
			 (E)(ii), (E)(iii), and (H)(i)(I), by inserting or permanent
			 partner after spouse;
			(3)by inserting after
			 subparagraph (E) the following:
				
					(F)Permanent
				partnership fraudAn alien shall be considered to be deportable
				as having procured a visa or other documentation by fraud (within the meaning
				of section 212(a)(6)(C)(i)) and to be in the United States in violation of this
				Act (within the meaning of subparagraph (B)) if—
						(i)the alien obtains
				any admission to the United States with an immigrant visa or other
				documentation procured on the basis of a permanent partnership entered into
				less than 2 years before such admission and which, within 2 years subsequent to
				such admission, is terminated because the criteria for permanent partnership
				are no longer fulfilled, unless the alien establishes to the satisfaction of
				the Secretary of Homeland Security that such permanent partnership was not
				contracted for the purpose of evading any provision of the immigration laws;
				or
						(ii)it appears to the
				satisfaction of the Secretary of Homeland Security that the alien has failed or
				refused to fulfill the alien’s permanent partnership, which the Secretary of
				Homeland Security determines was made for the purpose of procuring the alien’s
				admission as an immigrant.
						;
				and
			(4)in paragraphs
			 (2)(E)(i) and (3)(C)(ii), by inserting or permanent partner
			 after spouse each place it appears.
			15.Removal
			 proceedingsSection 240 (8
			 U.S.C. 1229a) is amended—
			(1)in the heading of
			 subsection (c)(7)(C)(iv), by inserting permanent partners, after
			 spouses,; and
			(2)in subsection
			 (e)(1), by inserting permanent partner, after
			 spouse,.
			16.Cancellation of
			 removal; adjustment of statusSection 240A(b) (8 U.S.C. 1229b(b)) is
			 amended—
			(1)in paragraph
			 (1)(D), by inserting or permanent partner after
			 spouse; and
			(2)in paragraph
			 (2)—
				(A)in the paragraph
			 heading, by inserting ,
			 permanent partner, after spouse; and
				(B)in subparagraph
			 (A), by inserting , permanent partner, after
			 spouse each place it appears.
				17.Adjustment of
			 status of nonimmigrant to that of person admitted for permanent
			 residence
			(a)Prohibition on
			 adjustment of statusSection 245(d) (8 U.S.C. 1255(d)) is amended
			 by inserting or permanent partnership after
			 marriage.
			(b)Avoiding
			 immigration fraudSection 245(e) (8 U.S.C. 1255(e)) is
			 amended—
				(1)in paragraph (1),
			 by inserting or permanent partnership after
			 marriage; and
				(2)by adding at the
			 end the following:
					
						(4)(A)Paragraph (1) and
				section 204(g) shall not apply with respect to a permanent partnership if the
				alien establishes by clear and convincing evidence to the satisfaction of the
				Secretary of Homeland Security that—
								(i)the permanent partnership was entered
				into in good faith and in accordance with section 101(a)(52);
								(ii)the permanent partnership was not
				entered into for the purpose of procuring the alien’s admission as an
				immigrant; and
								(iii)no fee or other consideration was
				given (other than a fee or other consideration to an attorney for assistance in
				preparation of a lawful petition) for the filing of a petition under section
				204(a) or 214(d) with respect to the alien permanent partner.
								(B)The Secretary shall promulgate
				regulations that provide for only 1 level of administrative appellate review
				for each alien under subparagraph
				(A).
							.
				(c)Adjustment of
			 status for certain aliens paying feeSection 245(i)(1)(B) (8
			 U.S.C. 1255(i)(1)(B)) is amended by inserting , permanent
			 partner, after spouse.
			18.Application of
			 criminal penalties for misrepresentation and concealment of facts regarding
			 permanent partnershipsSection
			 275(c) (8 U.S.C. 1325(c)) is amended to read as follows:
			
				(c)Any individual who
				knowingly enters into a marriage or permanent partnership for the purpose of
				evading any provision of the immigration laws shall be imprisoned for not more
				than 5 years, fined not more than $250,000, or
				both.
				.
		19.Requirements as
			 to residence, good moral character, attachment to the principles of the
			 ConstitutionSection 316(b) (8
			 U.S.C. 1427(b)) is amended by inserting , permanent partner,
			 after spouse.
		20.Naturalization
			 for permanent partners of citizens
			(a)In
			 generalSection 319 (8 U.S.C.
			 1430) is amended—
				(1)in subsection
			 (a)—
					(A)by inserting
			 or permanent partner after spouse each place it
			 appears; and
					(B)by inserting
			 or permanent partnership after marital
			 union;
					(2)in subsection
			 (b)—
					(A)in paragraph (1),
			 by inserting or permanent partner after spouse;
			 and
					(B)in paragraph (3),
			 by inserting or permanent partner after
			 spouse;
					(3)in subsection
			 (d)—
					(A)by inserting
			 or permanent partner after spouse each place it
			 appears; and
					(B)by inserting
			 or permanent partnership after marital
			 union;
					(4)in subsection
			 (e)(1)—
					(A)by inserting
			 or permanent partner after spouse;
					(B)by inserting
			 by the Secretary of Defense after is authorized;
			 and
					(C)by inserting
			 or permanent partnership after marital union;
			 and
					(5)in subsection
			 (e)(2), by inserting or permanent partner after
			 spouse.
				(b)Savings
			 provisionSection 319(e) (8 U.S.C. 1430(e)) is amended by adding
			 at the end the following:
				
					(3)Nothing in this subsection may be
				construed to confer a right for an alien to accompany a member of the Armed
				Forces of the United States or to reside abroad with such member, except as
				authorized by the Secretary of Defense in the member’s official
				orders.
					.
			21.Application of
			 family unity provisions to permanent partners of certain LIFE Act
			 beneficiariesSection 1504 of
			 the LIFE Act Amendments of 2000 (division B of Public Law 106–554; 114 Stat.
			 2763–325) is amended—
			(1)in the heading, by
			 inserting , permanent
			 partners, after spouses;
			(2)in subsection (a),
			 by inserting , permanent partner, after spouse;
			 and
			(3)in
			 each of subsections (b) and (c)—
				(A)in each of the
			 subsection headings, by inserting , permanent partners, after
			 spouses; and
				(B)by inserting
			 , permanent partner, after spouse each place it
			 appears.
				22.Application to
			 Cuban Adjustment Act
			(a)In
			 generalThe first section of
			 Public Law 89–732 (8 U.S.C. 1255 note) is amended—
				(1)in the next to
			 last sentence, by inserting , permanent partner, after
			 spouse the first 2 places it appears; and
				(2)in the last
			 sentence, by inserting , permanent partners, after
			 spouses.
				(b)Conforming
			 amendmentSection
			 101(a)(51)(D) (8 U.S.C. 1101(a)(51)(D)) is amended by striking or
			 spouse and inserting , spouse, or permanent
			 partner.
			
